Case: 19-60133    Document: 00515059749      Page: 1    Date Filed: 08/01/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 19-60133                        August 1, 2019
                                                                       Lyle W. Cayce
JOSEPH THOMAS; VERNON AYERS; MELVIN LAWSON,                                 Clerk


             Plaintiffs–Appellees

v.

PHIL BRYANT, Governor of the State of Mississippi, all in the official
capacities of their own offices and in their official capacities as members of
the State Board of Election Commissioners; DELBERT HOSEMANN,
Secretary of State of the State of Mississippi, all in the official capacities of
their own offices and in their official capacities as members of the State
Board of Election Commissioners,

             Defendants–Appellants.




                 Appeal from the United States District Court
                   for the Southern District of Mississippi


Before DAVIS, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM:
      In this case, a majority of the merits panel affirms the district court’s
judgment declaring that the redistricting plan, adopted by the Mississippi
Legislature in 2012, violates Section 2 of the Voting Rights Act in that the
boundary lines of Senate District 22 dilute African-American voting strength.
      After the appeal was filed, the Mississippi Legislature adopted a
resolution redrawing the boundaries of District 22 to cure the violation found
    Case: 19-60133   Document: 00515059749   Page: 2   Date Filed: 08/01/2019




by the district court.   The plaintiffs agreed that District 22, as now
reconfigured, did remedy the violation. We therefore recognize that District
22, as reconfigured by the Legislature, is the operative district for the
upcoming primary and general elections.
     One member of the panel dissents and would reverse the district court’s
judgment.
     Detailed opinions will follow.




                                      2